        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 1 of 10



Christopher C. Voigt
Kenneth K. Lay
John M. Semmens
CROWLEY FLECK, PLLP
900 North Last Chance Gulch, Suite 200
P.O. Box 797
Helena, MT 59624
(406) 449-4165
(406) 449-5148
cvoigt@crowleyfleck.com
klay@crowleyfleck.com
jsemmens@crowleyfleck.com

Attorneys for Defendant


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


LYNN TRENARY,
                                          Cause No.: CV-19-56-BU-SEH
             Plaintiff,

       vs.                                AMENDED ANSWER TO
                                          COMPLAINT AND DEMAND FOR
SAFARILAND GROUP, AKA THE                 JURY TRIAL
SAFARILAND GROUP, AKA
SAFARILAND LLC OF
JACKSONVILLE FLORIDA, AND
DOES, AND ROES 1-3.

             Defendants.


      Defendant Safariland, LLC (“Safariland”), pursuant to its right under Rule

15(a)(1)(A) Fed. R. Civ. P. to amend its pleading once as a matter of course within
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 2 of 10



21 days after service, files this Amended Answer to the Complaint and Demand for

Jury Trial (the “Complaint”) filed by Plaintiff Lynn Trenary (“Trenary”).

      1.     Upon information and belief, Safariland admits the factual allegations

contained in paragraph 1 of the Complaint.

      2.     Safariland admits that it is a Limited Liability Company based in

Jacksonville, Florida. Safariland admits that, among other services, it provides

training courses for law enforcement officers including courses relating to active

shooter events. Safariland admits its instructors may use instructional materials

prepared by Safariland, but is otherwise uncertain what “trainers” or “materials”

Plaintiff is referring to in paragraph 2 of the Complaint. Safariland denies all

remaining factual allegations contained in paragraph 2 of the Complaint.

      3.     Paragraph 3 of the Complaint does not contain factual allegations

addressed to Safariland, and therefore no response is required. To the extent

paragraph 3 of the Complaint does contain any factual allegations addressed to

Safariland, Safariland denies them.

      4.     Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 4 of the Complaint,

and Safariland therefore denies all factual allegations contained in paragraph 4 of

the Complaint on that basis.




                                          2
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 3 of 10



      5.     Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 5 of the Complaint,

and Safariland therefore denies all factual allegations contained in paragraph 5 of

the Complaint on that basis.

      6.     Safariland lacks knowledge or information sufficient to form a belief

at this time about the truth of the factual allegations contained in paragraph 6 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 6 of the Complaint on that basis.

      7.     Safariland denies all factual allegations contained in paragraph 7 of

the Complaint.

      8.     Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 8 of the Complaint,

and Safariland therefore denies all factual allegations contained in paragraph 8 of

the Complaint on that basis.

      9.     Safariland lacks knowledge or information sufficient to form a belief

at this time about the truth of the factual allegations contained in paragraph 9 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 9 of the Complaint on that basis.

      10.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 10 of the



                                          3
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 4 of 10



Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 10 of the Complaint on that basis.

      11.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 11 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 11 of the Complaint on that basis.

      12.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 12 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 12 of the Complaint on that basis.

      13.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 13 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 13 of the Complaint on that basis.

      14.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 14 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 14 of the Complaint on that basis.

      15.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 15 of the



                                          4
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 5 of 10



Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 15 of the Complaint on that basis.

      16.    Safariland lacks knowledge or information sufficient to form a belief

about the truth of the factual allegations contained in paragraph 16 of the

Complaint, and Safariland therefore denies all factual allegations contained in

paragraph 16 of the Complaint on that basis.

                                      COUNT 1

      17.    Safariland denies the allegations of paragraph 17 of the Complaint.

      18.    Safariland denies the allegations of paragraph 18 of the Complaint.

      19.    Safariland denies the allegations of paragraph 19 of the Complaint.

      20.    Safariland denies the allegations of paragraph 20 of the Complaint.

      21.    Numbered paragraphs 1-3 on Page 4 of the Complaint contain

Trenary’s prayer for relief, and do not appear to contain any factual allegations

requiring a response from Safariland. To the extent any response is required,

Safariland denies any factual allegations, and denies Trenary is entitled to the relief

requested in Paragraphs 1-3 of her prayer for relief.

                                GENERAL DENIAL

      To the extent any factual allegation contained in Trenary’s Complaint

requires a response and it is not effectively responded to above, Safariland denies

all such factual allegations.



                                          5
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 6 of 10



                 SAFARILAND’S AFFIRMATIVE DEFENSES

                            First Affirmative Defense

      Trenary’s Complaint fails to state a claim upon which relief can be granted.

                          Second Affirmative Defense

      The claim contained in Trenary’s Complaint is barred by the applicable

statute of limitations.

                           Third Affirmative Defense

      Trenary’s damages, if any, were proximately caused by her own acts,

omissions, or misconduct, and not by any act or omission of Safariland, and should

therefore be barred or diminished in accordance with applicable law, including

Montana Code Annotated § 27-1-702.

                           Fourth Affirmative Defense

      The injuries and damages claimed by Trenary were not caused by Safariland,

but resulted from superseding and/or intervening causes over which Safariland had

no control and which were not foreseeable to Safariland.

                            Fifth Affirmative Defense

      Trenary’s claims are barred, in whole or in part, because she failed to

mitigate her damages and the damages she may recover, if any, should be

diminished accordingly.




                                         6
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 7 of 10




                             Sixth Affirmative Defense

      To the extent that Trenary was damaged, such damages were caused by the

negligent acts, omissions, or misconduct of parties or persons other than

Safariland, over whom Safariland had no control or responsibility, without any

wrongdoing by Safariland, and the liability of Safariland (if any), should be

reduced in proportion to the conduct of other parties and non-parties to this action,

pursuant to Montana Code Annotated § 27-1-703(4).

                           Seventh Affirmative Defense

      Trenary’s damages, if any, were caused in full or in part by persons with

whom Trenary has settled or who Trenary has released from liability as described

in Montana Code Annotated § 27-1-703(6), including the City of Helena, Montana

and Helena School District #1, and the liability of such persons must be considered

by the trier of fact in apportioning negligence

                            Eighth Affirmative Defense

      Trenary is entitled to only a single recovery for her injuries and the damages

she may recover from Safariland, if any, must be reduced pro tanto, dollar-for-

dollar, by the consideration paid by other settling tortfeasors including the City of

Helena, the Helena School District, and/or those parties’ agents or insurers, for the

same injuries.



                                          7
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 8 of 10




                            Ninth Affirmative Defense

      Plaintiff’s damages must be reduced by any amount paid or payable from a

collateral source pursuant to Montana Code Annotated § 27-1-308.

                            Tenth Affirmative Defense

      Trenary knew about the risks associated with the activities described in her

Complaint, and voluntarily assumed and/or undertook those risks that led to her

alleged injuries.

                          Eleventh Affirmative Defense

      Trenary’s Complaint is barred by the doctrines of laches, waiver, estoppel,

or res judicata.

                           Twelfth Affirmative Defense

      The claim contained in Trenary’s Complaint is barred by applicable

Montana and/or federal law.

                         Thirteenth Affirmative Defense

      Safariland has no legal relationship or privity with Trenary and owed no

duty to Trenary by which liability could be attributed to Safariland.

                         Fourteenth Affirmative Defense

      The “sophisticated purchaser” or “learned intermediary” doctrine, or its

equivalent reasoning, bars Trenary’s claims. Trenary has no cause of action based



                                          8
        Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 9 of 10



on an alleged failure to warn participants in a training course offered by the Helena

Police Department. Safariland’s duty is to warn, if any, applied only to the law

enforcement entities and/or personnel who participated its training course, who

acted as learned intermediaries between Safariland and any subsequent consumers

(including Plaintiff) of any separate products or services offered by such law

enforcement personnel. Safariland provided adequate and complete warnings and

instruction to the law enforcement attendees of its training course. Accordingly,

Plaintiff’s claims are barred, in whole or in part, by the learned intermediary and/or

sophisticated user doctrine and/or the legal principles found in or equivalent to

Section 388 of the Restatement (Second) of Torts.

                          Fifteenth Affirmative Defense

      Trenary’s claims are barred because her alleged injuries and damages, if any,

were caused by medical conditions, diseases, illnesses, or processes (whether pre-

existing or contemporaneous) unrelated to any conduct of Safariland.

                         Additional Affirmative Defenses

      Safariland expressly reserves the right to supplement and state additional

affirmative defenses in the event that additional information becomes available.

                                RELIEF SOUGHT

      Safariland respectfully requests the Court grant the following relief:




                                          9
 Case 2:19-cv-00056-SEH Document 7 Filed 11/14/19 Page 10 of 10



   1. Dismissal of Trenary’s Complaint with prejudice and/or that Trenary

      take nothing by way of her Complaint;

   2. For Safariland’s reasonable attorneys’ fees and costs; and

   3. For any other such further relief as the Court deems just and proper.

                       DEMAND FOR JURY TRIAL

Safariland demands a trial by jury on all issues triable by jury in this action.

DATED this 14th day of November, 2019.

                                 CROWLEY FLECK PLLP



                                 By: /s/ Kenneth K. Lay
                                     Christopher C. Voigt
                                     Kenneth K. Lay
                                     John M. Semmens

                                      Attorneys for Defendant
                                      Safariland, LLC




                                   10
